DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredel et al. (herein Bredel) (US PG Pub 2011/0123377).Regarding Claims 1 and 8:In Figures 1-2b, Bredel discloses a gas compressor installation (10, see paragraph [0002]) comprising: a compressor (piston compressor 10), said compressor (10) comprising a compressor inlet (13, 23) and a compressor outlet (15, 25); a start-up valve (16) connected to the compressor outlet (connected to outlet 25 via pipe 3 and port 50, see paragraph [0031]), said start-up valve (16) comprising: a valve body (30, 32) having a valve inlet (50), an internal passageway (34, 38), and a valve outlet (36), a valve plunger (46) connected at the valve inlet (see Figure 2b), a spring (44) provided within the internal passageway (within 38 as seen in Figure 2b) and connected to the valve plunger (46), wherein the start-up valve (16) is configured in a way such that the spring is in a relaxed state during a shut-down or start-up of the compressor so that the Regarding Claims 3 and 11: In Figures 1-2b, Bredel discloses a gas compressor installation (10) further comprising a sealing ring (described in paragraph [0032]) connected to the valve plunger (on outer surface of valve plunger 46), wherein when the spring is in the compressed state (see Figure 2a), the sealing ring abuts an area around the internal passageway to seal the inlet (abuts area around control piston cylinder 48 which is located around internal passageway 38 and said sealing ring would forms a seal to the inlet 50 by preventing further gas from escaping 48 which forms part of the inlet).Regarding Claims 4 and 12: In Figures 1-2b, Bredel discloses a gas compressor installation (10), wherein the valve body includes a chamber (chamber denoted by 38), wherein as the spring (44) is compressed (see Figure 2a), the valve plunger (46) is pushed to a top portion of the chamber (as shown in Figure 2a, plunger 46 abuts top portion of 38) until the sealing ring seals the inlet of the valve body (see rejection of claim 3 above).Regarding Claims 6 and 14: In Figures 1-2b, Bredel discloses a gas compressor installation (10), wherein the start-up valve further comprises a retaining ring (bottom portion of 46 forming a flange like retaining ring), said retaining ring configured to retain the valve plunger within the valve body (retaining ring portion of 46 prevents the valve plunger from going below valve body portion 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bredel et al. (herein Bredel) (US PG Pub 2011/0123377) in view of Watanabe et al. (herein Watanabe) (US Patent No. 6,148,631)Regarding Claims 2, 7, 9, 10 and 17:Bredel substantially discloses all the claimed limitations but fails to disclose a noise-reducing muffler attached to the outlet of the valve body (per claims 2, 9 and 17) and said muffler comprising a soft porous material (per claims 7 and 10). However, in Figure 2, Watanabe disclose a valve (104a) wherein a noise-reducing muffler (expansion type muffler with porous plate, see column 1, lines 38-48) is associated with the valve (in piping 106) in order to suppress the noise of the flowing fluid. Watanabe further discloses that the porous plate may comprise a material such as Further regarding claim 17: Bredel discloses that the compressor outlet is at a chamber (25) wherein the air from this compressor outlet may be vented to atmosphere (see paragraph [0002]). The startup-up and shut-down modes are discussed in greater detail in the rejection of claim 8. 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bredel et al. (herein Bredel) (US PG Pub 2011/0123377) in view of Kim (US PG Pub 2014/0050575)
Bredel substantially discloses all the claimed limitations but fails to disclose an adjustment bolt, wherein the adjustment bolt is adjustable to change an amount of gas flow through the start-up valve.However, in Figures 4-5, Kim discloses a compressor (see Figure 4) comprising a valve (150) that has an adjustment bolt, wherein the adjustment bolt (157) is adjustable to change an amount of gas flow through the valve (adjustment bolt 157 adjusts the resilience of a spring 155, thereby adjusting the valve closure using valve body 153 and in doing so, adjusting the amount of fluid through the valve, see paragraph [0073]).Hence, based on Kim’s teachings, it would have been obvious to one of ordinary skill in . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bredel et al. (herein Bredel) (US PG Pub 2011/0123377) in view of Cornwell (US Patent No. 7,086,841)Bredel substantially discloses all the claimed limitations including a storage tank  (see paragraph [0029]) but is silent regarding a check valve between the start-up valve (16) and the storage tank. However, in Figure 1, Cornwell discloses a compressor (48a) with an check valve (86) between the outlet of the compressor and a storage tank (50) in order to ensure uni-directional flow of air into the reservoir while preventing loss of air-pressure within the storage tank (see column 7, lines 55-62). Hence, based on Cornwell’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have added a check valve to the discharge tube from Bredel’s compressor (i.e., at the outlet of the start-up valve) to the inlet of Bredel’s storage tank, in order to ensure unidirectional flow of gas into the storage tank and to prevent pressure loss in the storage tank. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/ Primary Examiner, Art Unit 3746